DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goisnard (EP1157725A1), Smith (8469768) and Watkins (5709584).  Goisnard discloses an amusement device (Fig. 8, abstract) having a single plastic elongated hollow tube (2) of constant diameter with a smooth internal surface wherein a plurality of bundles (3) of stacked similarly sized and shaped rectangular confetti pieces (9) of pre-defined size can be arranged in a pre-defined arrangement (Fig. 4) directly within the tube such that the bundles extend diametrically across the diameter of the tube such that at least one of the bundles remains in frictional contact with the inner surface and are further stacked along a longitudinal length of the tube with a longitudinal axis of the confetti pieces arranged parallel to each other and to the longitudinal length of the tube (Fig. 1).  A cover (4) is sized and shaped so as to enable placement on the second end to enclose the second end and retain the bundles of confetti within the tube (Figs. 1 & 8). The bundles can be forcefully ejected from within the tube by centrifugal force into the air upon rapid actuation of the tube (Fig. 8, abstract).  Goisnard discloses the basic inventive concept with the exception of having one or more pompom streamers located at one of the ends of the elongated tube, the tube further including plural slits extending axially along the length dimension and the bundles being end-wrapped bundles formed from either tissue paper or metallic PVC film.  Smith discloses a confetti ejecting amusement device configured with pompom streamers (19) at an end thereof (Fig. 1, column 2 lines 19-21).  It would have been obvious to one of ordinary skill in the art from the teaching of Smith to include pompom streamers to the tube of Goisnard for the predictable result of enhancing the visual appeal of the device.  Furthermore, matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention over the prior art.  See In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947).  Watkins discloses a confetti device having a hollow tube (61) formed with slits (62) extending axially along a length dimension of the tube (Fig. 5) that can use end-wrapped confetti bundles (Fig. 3) with a wrapper (32) extending around each bundle parallel to longitudinal axes of the confetti pieces to enable the bundles to burst apart in the air at higher heights and float downwardly therefrom (column 3 lines 29-52) formed from tissue paper or plastic (column 2 lines 25-31).  It would have been obvious to one of ordinary skill in the art from the teaching of Watkins to include slits in the tube of Goisnard for the predictable result of enabling the confetti to be securely retained in the tube until activation, to form the bundles as end-wrapped bundles for the predictable result of enabling the confetti to reach greater heights before dispersing providing enhanced visual appeal and to form the confetti from tissue paper or plastic since the mere selection of known materials as recited in the claims, on the basis of suitability for the intended use would be entirely obvious. See in re Leshin, 125 USPQ 416 (CCPA 1960) and In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  
Response to Arguments
Applicant's arguments filed 4/26/22 have been fully considered but they are not persuasive. In regard to applicant’s argument that Goisnard teaches away from a single tube since it can use a filling tube to load the confetti pieces, the examiner again notes that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA HYLINSKI whose telephone number is (571)272-2684. The examiner can normally be reached Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





AMH
/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711